DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The indicated allowability of claims 1-7, 12-17 and 20 are withdrawn in view of the newly discovered reference(s) to Andrews (US 2019/0044040) and Yeon et al. (US 2019/0371779).  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sim et al. (US 2018/0166424) in view of Andrews (US 2019/0044040).
Regarding claim 1, Sim et al. teach a method of manufacturing a light emitting device package (LED device; [0002]), the method comprising: providing a substrate (101; Fig. 15, [0094]) having a first surface (the top surface) and a second surface (the bottom surface) opposite to the first surface (the top surface); forming a semiconductor laminate (110; Fig. 16, [0028]) on the first surface (the top surface) of the substrate (101) such that the semiconductor laminate (110) has a first conductive semiconductor layer (102; Fig. 4, [0029]), an active layer (104; Fig. 4, [0029]), and a second conductive semiconductor layer (106; Fig. 4, [0029]); separating the semiconductor laminate (110) into a plurality of semiconductor light emitters (sections of 110; Fig. 15, [0028]), separated from each other (see Fig. 15), by forming a trench (109; Fig. 15, [0096]) having a predetermined depth in the substrate (101; Fig. 15, [0096]); forming a molding (122/124; Fig. 16, [0036, 0027]) that fills the trench (109) and insulates the plurality of semiconductor light emitters (sections of 110) from each other ([0036]) by applying an insulating material (121-1; Fig. 16, [0036]) to cover the plurality of semiconductor light emitters (sections of 110); forming a plurality of grooves (126a, 126b, 126c; Fig. 17, [0100]) separated from each other by the molding (122/124) and overlying to the plurality of semiconductor light emitters (sections of 110), respectively, by removing the substrate (101; [0100]); and forming a plurality of wavelength converters (128, 130, 132; Fig. 3, [0102]) in the plurality of grooves (126a, 126b, 126c; Fig. 3, [0102]).
Sim et al. do not teach separating the semiconductor laminate by etching through the semiconductor laminate in a direction toward the first surface of the substrate.
In the same field of endeavor of semiconductor manufacturing, Andrews teaches separating the semiconductor laminate (220; Figs. 15A-15B, [0230]) by etching through the semiconductor laminate (220) in a direction toward the first surface (the top surface) of the substrate (224; Fig. 15B, [0231]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Sim et al. and Andrews, and to separate the semiconductor laminate by etching as taught by Andrews, because Sim et al. teach separating the semiconductor laminate but is silent about the method ([0096] of Sim et al.), while Andrews teaches that the semiconductor laminate can be separated by etching ([0231] of Andrews). 
Regarding claim 2, Sim et al. teach the method of manufacturing a light emitting device package as claimed in claim 1, wherein the insulating material (121-1) is a material (epoxy resin; [0037]) having a modulus lower than that of the semiconductor laminate (110, epoxy resin, an epoxy molding compound, is one of the embodiments of a material having a modulus lower than that of the semiconductor laminate disclosed in paragraph [0032] of the current application).  
Regarding claim 3, Sim et al. teach the method of manufacturing a light emitting device package as claimed in claim 2, wherein the insulating material (121-1) includes polyimide (PI), polycyclohexylenedimethylene terephthalate (PCT), or an epoxy molding compound (EMC) (epoxy resin, i.e. an epoxy molding compound; [0037]).  
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sim et al. and Andrews as applied to claim 1 above, and further in view of Sakong et al. (US 2021/0013236).
Regarding claim 4, Sim et al. teach the method of manufacturing a light emitting device package as claimed in claim 1, wherein the plurality of semiconductor light emitters (sections of 110) and the plurality of wavelength converters (128, 130, 132) respectively correspond to each other to form a plurality of subpixels (subpixels of three colors; [0003, 0041, 0042]).
Sim et al. do not teach one pixel including the plurality of subpixels has a pixel density of 8000 pixels per inch (PPI).
In the same field of endeavor of semiconductor manufacturing, Sakong et al. teach one pixel including the plurality of subpixels ([0026]) has a pixel density of 8000 pixels per inch (PPI) ([0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Sim et al., Andrews and Sakong et al., and to have a pixel density of 8000 PPI as taught by Sakong et al., because Sim et al. teach pixels of different colors ([0003, 0041, 0042]) but is silent about the density of pixels and Sakong et al. teach that a pixel density of 8000 PPI is a desired pixel density ([0023]). 
Claims 12 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sim et al. (US 2018/0166424) in view of Yeon et al. (US 2019/0371779).
Regarding claim 12, Sim et al. teach a method of manufacturing a display panel (LED device; [0002]), the method comprising: preparing a first substrate structure (the structure in Fig. 16; [0105]) such that the first substrate structure (the structure in Fig. 16) includes: a plurality of semiconductor light emitters (sections of 110; Fig. 16, [0028]) having a first conductive semiconductor layer (102; Fig. 4, [0029]), an active layer (104; Fig. 4, [0029]), and at least one second conductive semiconductor layer (106; Fig. 4, [0029]) on a first substrate (101; see Fig. 16), electrode pads (118, 120; Fig. 16, [0032]) connected to the first conductive semiconductor layer (102) and the at least one second conductive semiconductor layer (106; [0033]), of the plurality of semiconductor light emitters (sections of 110), respectively, and a molding (122/124; Fig. 16, [0036, 0027]) including a material (121-1; Fig. 16, [0036]) that covers the plurality of semiconductor light emitters (sections of 110); forming a plurality of grooves (126a, 126b, 126c; Fig. 17, [0100]) separated by the molding (122/124) and overlying the plurality of semiconductor light emitters (sections of 110), respectively, by removing the first substrate (101; [0100]); and forming a plurality of wavelength converters (128, 130, 132; Fig. 3, [0102]) in each of the plurality of grooves (126a, 126b, 126c; Fig. 3, [0102]), wherein the molding (122/124) is formed of a material (epoxy resin of 121-1; [0037]) having a modulus lower than that of the semiconductor light emitters (sections of 110, epoxy resin of 121-1, an epoxy molding compound, is one of the embodiments of a material having a modulus lower than that of the semiconductor laminate disclosed in paragraph [0032] of the current application).
Sim et al. do not teach preparing a second substrate structure including a plurality of TFT cells on a second substrate, the plurality of TFT cells respectively corresponding to the plurality of semiconductor light emitters; bonding the first substrate structure to the second substrate structure at a process temperature, to connect the electrode pads of the first substrate structure to connectors of the second substrate structure, respectively.
In the same field of endeavor of semiconductor manufacturing, Yeon et al. teach preparing a second substrate structure (200; Fig. 9, [0028]) including a plurality of TFT cells (230; Fig. 9, [0033]) on a second substrate (270; Fig. 9, [0055]), the plurality of TFT cells (230) respectively corresponding to the plurality of semiconductor light emitters ([0055]); bonding the first substrate structure (100; Fig. 6, [0026]) to the second substrate structure (200; Fig. 10, [0028]) at a process temperature (room temperature and annealing temperature; [0057]), to connect the electrode pads (185a, 185d; Fig. 11, [0057]) of the first substrate structure (100) to connectors (210a, 210d; Fig. 11, [0057]) of the second substrate structure (200), respectively (Fig. 11, [0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Sim et al. and Yeon et al. and bonding the second substrate structure to the first substrate structure as taught by Yeon et al., because this process can provide an easy and time reduced process to fabricate a high-resolution display module as taught by Yeon et al. ([0061-0062]).
Regarding claim 15, Sim et al. teach the method of manufacturing a display panel as claimed in claim 12, wherein each of the plurality of semiconductor light emitters (sections of 110) emit light having substantially the same wavelength (blue; [0028]). 
Regarding claim 16, Sim et al. teach the method of manufacturing a display panel as claimed in claim 12, wherein each of the plurality of semiconductor light emitters (sections of 110) are substantially the same size (see Fig. 16).  
Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sim et al. and Yeon et al. as applied to claim 12 above, and further in view of Sakong et al. (US 2021/0013236).
Regarding claim 13, Sim et al. teach the method of manufacturing a display panel as claimed in claim 12, wherein: the first substrate (101) is formed of a semiconductor substrate ([0094]).
Sim et al. do not teach the second substrate is formed of a semiconductor substrate, and the first substrate and the second substrate have etch selectivities that are different from each other.
In the same field of endeavor of semiconductor manufacturing, Sakong et al. teach the second substrate (the semiconductor substrate of 300; Fig. 14, [0059]) is formed of a semiconductor substrate ([0059]), and the first substrate (110; Figs. 13-14, [0054]) and the second substrate (the semiconductor substrate of 300) have etch selectivities that are different from each other ([0059]).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the inventions of Sim et al., Yeon et al. and Sakong et al. and to use the substrates having different etch selectivities as taught by Sakong et al., because Yeon et al. teach to separate the second substrate (270) from the first substrate (110; Figs. 11--12, [0058]) and Sakong et al. teach that the substrates having different etch selectivities can be used to separate one of the substrates from the other of the substrates in the process ([0059]). 
Regarding claim 14, Sim et al. teach the method of manufacturing a display panel as claimed in claim 13, wherein the first substrate (101).
Sim et al. do not teach the first substrate is doped with boron at a higher concentration than a concentration of boron at which the second substrate is doped.
In the same field of endeavor of semiconductor manufacturing, Sakong et al. teach the first substrate (110) is doped with boron at a higher concentration than a concentration of boron at which the second substrate (the semiconductor substrate of 300) is doped ([0059]).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the inventions of Sim et al., Yeon et al. and Sakong et al. and to use the substrates having different doping concentrations of boron as taught by Sakong et al., because Yeon et al. teach to separate the second substrate (270) from the first substrate (110; Figs. 11-12, [0058]) and Sakong et al. teach that the substrates having different doping concentration of boron can secure the etch selectivities which can be used to separate one of the substrates from the other of the substrates in the process ([0059]). 
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sim et al. and Yeon et al. as applied to claim 12 above, and further in view of Sakong et al. (US 2021/0013236).
Regarding claim 17, Sim et al. teach the method of manufacturing a display panel as claimed in claim 12, wherein: the plurality of semiconductor light emitters (sections of 110) and the plurality of wavelength converters (128, 130, 132) respectively correspond to each other to form a plurality of subpixels (subpixels of three colors; [0003, 0041, 0042]).
Sim et al. do not teach one pixel including the plurality of subpixels has density equal to or more than 8000 pixels per inch (PPI).
In the same field of endeavor of semiconductor manufacturing, Sakong et al. teach one pixel including the plurality of subpixels ([0026]) has density equal to or more than 8000 pixels per inch (PPI) ([0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Sim et al., Yeon et al. and Sakong et al., and to have density equal to or more than 8000 PPI as taught by Sakong et al., because Sim et al. teach pixels of different colors ([0003, 0041, 0042]) but is silent about the density of pixels and Sakong et al. teach that density equal to or more than 8000 PPI is a desired pixel density ([0023]). 

Allowable Subject Matter
Claims 5-7 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s amendments, filed 09/12/2022, overcome the objections to specifications and  drawings, and the rejections to claims 18-19 under 35 U.S.C. 112.  The objections to specifications and drawings, and the rejections to claims 18-19 under 35 U.S.C. 112 have been withdrawn.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043. The examiner can normally be reached 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        12/16/2022